Citation Nr: 0216874	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling.

2.  Entitlement to an increased disability evaluation for 
non-Hodgkin's lymphoma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997 and January 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which denied the 
benefits sought on appeal.

In August 2001 Board decisions, the issues of entitlement to 
increased disability evaluations for PTSD and non-Hodgkin's 
lymphoma were remanded for additional development.  The 
development was accomplished to the extent possible and the 
case has now been returned to the Board for adjudication.

In addition, the veteran, through an undated statement, 
appears to have raised a claim for an increased disability 
evaluation for his gunshot wound to the right thigh, 
involving Muscle Groups XIV and XV.  The record does not 
reflect any development of this issue, or a final 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  suicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.

3.  The veteran's non-Hodgkin's lymphoma manifests as mild 
shortness of breath and pulmonary fibrosis of the left lower 
lobe, with FEV-1 of 83 percent and FEV-1/FVC of 117 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a disability evaluation in excess of 30 
percent for non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6603, 
6604, 6825, 6845, and 7715 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations for his PTSD and non-Hodgkin's lymphoma do not 
accurately reflect the severity of those disabilities.  
Specifically, the veteran asserts that his PTSD should be 
assigned a higher disability evaluation because he is 
anxious, socially isolated, and because he experiences sleep 
impairment.  In addition, the veteran claims that his non-
Hodgkin's lymphoma should be assigned an increased 
disability evaluation because he experiences shortness of 
breath and pain.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decisions, the statements of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to 
the veteran, have notified him of the evidence considered, 
the pertinent laws and regulations, and the reason that his 
claim was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The 
RO also informed the veteran of what the evidence must show 
in order to warrant entitlement to an increased disability 
evaluation and provided a detailed explanation of why 
increased disability evaluations were not granted.  In 
addition, the statements of the case and supplemental 
statement of the case included the criteria for granting an 
increased evaluation, as well as other regulations 
pertaining to his claim. Similarly, letters to the veteran, 
from the RO, to specifically include an April 4, 2002 
letter, notified the veteran as to what kind of information 
was needed from him, and what he could do to help his claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  38 C.F.R. § 4.1. 

Historically, the RO granted service connection for PTSD in 
a February 1984 rating decision, and assigned a 10 percent 
disability evaluation, effective November 1982.  This 
disability evaluation was continued in June 1986, December 
1989, and April 1991 rating decisions.  

In February 1987, the veteran filed a claim for service 
connection for his non-Hodgkin's lymphoma.  A November 1990 
letter to the veteran informed him of the grant of service 
connection and an April 1991 rating decision assigned a 100 
percent disability evaluation from October 1987 through May 
1989.  A 30 percent disability evaluation was assigned from 
June 1989.  An August 1991 rating decision granted the 
veteran an effective date of April 1986 for the 100 percent 
disability evaluation of his non-Hodgkin's lymphoma, but 
continued the June 1989 effective date for the 30 percent 
disability evaluation.  

In June 1997, the veteran filed a claim for increased 
compensation based on individual unemployability, which was 
interpreted by the RO as including a claim for an increased 
disability evaluation for the veteran's service-connected 
disabilities.  A December 1997 rating decision continued the 
10 percent disability evaluation for his PTSD and the 30 
percent disability evaluation for his non-Hodgkin's 
lymphoma.  The veteran filed a notice of disagreement, a 
statement of the case was issued, and the veteran perfected 
his appeal.  A May 2000 decision by the Board denied an 
increased disability evaluation for the veteran's PTSD and 
remanded his claim for an increased disability evaluation 
for his non-Hodgkin's lymphoma.  The veteran did not file a 
motion for reconsideration or an appeal to the United States 
Court of Appeals for Veterans Claims with regard to the 
Board's denial of an increased rating for his PTSD.  
Therefore, the Board's May 2000 decision is final with 
regard to the veteran's claim for an increased disability 
evaluation for his PTSD and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 20.1104 
(2002).

In November 2000, the veteran filed a claim for an increased 
disability evaluation for his PTSD.  A January 2001 rating 
decision increased the veteran's disability evaluation for 
his PTSD to 30 percent disabling, effective January 2000.  A 
February 2000 supplemental statement of the case continued 
the veteran's 30 percent disability evaluation for his non-
Hodgkin's lymphoma.  The veteran filed a notice of 
disagreement with regard to the January 2001 rating decision 
and a substantive appeal with regard to the February 2001 
supplemental statement of the case in February 2001.  In 
April 2001, the RO issued a supplemental statement of the 
case confirming the January 2001 rating decision, and the 
veteran filed a substantive appeal.  

August 2001 Board decisions remanded the veteran's claims 
for increased disability evaluations for his PTSD and non-
Hodgkin's lymphoma for additional development.  In October 
2002, following completion of the additional development to 
the extent possible, the RO issued another rating decision 
and a supplemental statement of the case.  The veteran's 
PTSD was increased to 50 percent disabling effective January 
2000, and the veteran's disability evaluation for his non-
Hodgkin's lymphoma was continued. As the 50 percent 
disability evaluation for PTSD is less than the maximum 
available for that time period under the applicable 
Diagnostic Code, the veteran's claim for an increased 
evaluation for his PTSD remains valid on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In an October 2002 rating decision, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability, effective January 28, 2000.

The pertinent evidence of record consists of VA medical 
records and several VA examination reports.

I.  Increased disability evaluation for PTSD

A November 1999 psychology note indicates that the veteran 
was calm, less angry, and more controlled, but that he had a 
"solitary life avoiding people and confrontations."  The 
diagnosis was PTSD and a Global Assessment of Functioning 
Scale (GAF) score of 55 was assigned.  In December 1999, the 
veteran was found to be coping, but alone most of the time.  
The diagnosis was severe PTSD and a GAF score of 50 was 
assigned

A January 2000 VA treatment note shows that the veteran 
complained of distrust and hypervigilance.  The diagnosis 
was PTSD and a GAF score of 65 was assigned.

A March 2000 treatment note from the veteran's treating 
psychologist indicated that the veteran complained of 
continued preoccupation with his Vietnam experiences, social 
isolation, paranoia, and cynicism about life.  He also 
complained that he had no friends and reported that he felt 
the police monitored him.  He also reported that "he [got] 
by, but [that] life h[eld] no joy or fun for him."  The 
diagnosis was chronic, severe PTSD, with a GAF score of 41.

An April 2000 treatment note shows that the veteran's mood 
was okay, but that the veteran had trouble with trusting 
authority figures.  The veteran complained of intrusive 
thoughts and avoidance.  The diagnosis was PTSD and a GAF 
score of 65 was assigned.

A July 2000 treatment note indicates that the veteran 
complained of difficulty concentrating and of feeling 
"numb".  He reported that he lost his job as a result of his 
poor concentration and that he had a "hard time trusting 
people."  He also reported that he felt he was being watched 
at work.  The diagnosis was PTSD and a GAF score of 70 was 
assigned.

A September 2000 treatment note shows that the veteran was 
stable, but continued to ruminate over his military 
experiences.  The diagnosis was PTSD and a GAF score of 55 
was assigned.

October 2000 progress notes show that the veteran had a 
stable mood and GAF scores of 50 and 65.  His treating 
psychiatrist noted that he complained of avoidance and 
numbness, but had a stable, almost modestly bright affect.  
His treating psychologist opined that the veteran's age, 
lack of social skills, and distrusting nature made him 
unemployable.

The veteran was first afforded a VA examination in 
connection with his claim for an increased disability 
evaluation for his PTSD in December 2000.  According to the 
report, the veteran reported that he was divorced, 
unemployed, and lived alone.  He also reported that he had 
been treated by the VA outpatient clinic for about 10 to 15 
years, and that he took medication for his PTSD and 
hypertension.  The veteran also related that he had problems 
holding jobs and that he had a history of alcohol abuse, but 
that he had been sober for six years.  He complained of 
difficulty concentrating, depression, paranoia, social 
isolation, flashbacks, and sleep impairment.  He stated that 
he tried not to think about Vietnam, but thought about it 
often.  Examination showed that the veteran was well groomed 
and oriented, but guarded during the interview.  His speech 
was clear, coherent, and relevant.  His affect was 
constricted and his mood was anxious and depressed.  He 
denied suicidal and homicidal thoughts.  He also denied 
hallucinations, but reported that he became paranoid around 
other people.  His memory was good and the veteran had good 
personal hygiene.  The diagnosis was PTSD with a history of 
alcohol abuse.  His psychosocial stressors were listed as 
"severe, unemployed, social withdrawal."  A GAF score of 50 
was assigned.

A January 2001 treatment note states that the veteran had a 
GAF score of 60.  A February 2001 note states that the 
veteran complained of intrusive thoughts and that his 
medication was increased.  In March 2001, his GAF scores 
were 50 and 65.  An April 2001 treatment note shows that the 
veteran was passive and easy going, but that the veteran's 
paranoia caused him to occasionally become frightened and 
aggressive.  The psychologist noted that these "feeling[s] 
arouse his PTSD symptoms and he deteriorates quickly" and 
that the veteran would be unable to hold gainful employment.  
The diagnosis was PTSD and a GAF score of 40 was assigned. 

The veteran's psychologist filled out a Mental Residual 
Functional Capacity Assessment, at the request of the 
veteran's attorney, in April 2001.  The assessment indicates 
that the veteran was diagnosed with PTSD and had moderate 
impairment of his "understanding and memory", moderately 
severe to severe impairment of his "sustained concentration 
and persistence", moderately severe to severe impairment of 
his "social interaction", and moderate to moderately severe 
impairment of his "adaptation" skills.  The provider also 
indicated that his assessment was based on a mental status 
examination, the veteran's behavior, and monthly 
psychotherapy sessions.  Moderate impairment was defined as 
an "impairment which limits but does not preclude [an] 
ability to function"; moderately severe impairment was 
defined as an "impairment which seriously limits ability to 
function" and severe impairment was defined as "extreme 
impairment which markedly limits ability to function." 

A May 2001 record states that the veteran had a flashback.  
He was able to verbally express his understanding of what 
happened, but could not "shake the feelings of sadness and 
loss and horror."  The diagnosis was moderate to severe 
chronic PTSD with a GAF score of 50.

July 2001 records indicate that the veteran reported that he 
quit smoking about two months earlier and had good sleep and 
appetite.  He also reported that his concentration was 
"somewhat off", but that it did not bother him.  He denied 
side effects from his medication and related that he felt 
the medication helped his mood and his insomnia.  The 
diagnosis was PTSD.  An August 2001 record indicates that 
the veteran's mood was "somewhat down" and a GAF score of 50 
was assigned.

September 2001 records state that the veteran was calm and 
hopeful, with a diagnosis of PTSD and a GAF score of 50.  He 
reported that he was busy with his house, working on it with 
a friend.  He also reported that one of his dogs died, and 
that he was adjusting to that, but that his other dog was a 
good companion.  He denied medication problems or side 
effects.  He related that his sleep was good and his 
appetite was variable.  He complained of some problems with 
concentration, but stated that the problem was chronic, not 
progressive.

A November 2001 medical record states that the veteran 
related that he was busy getting his house ready for winter 
and his car repaired.  He also reported that he had been 
going out with some friends.  He complained of a panic 
attack due to loud music.  He reported that his mood was 
fairly good.  The diagnosis was PTSD and the veteran's 
medications were changed in order to control his panic 
symptoms.

Another November 2001 record indicates that the veteran 
complained of being "stressed" because his son, his son's 
wife, and their newborn son were staying with him.  The 
veteran related that he found the "closeness a bit 
upsetting" as he was not accustomed to having others stay in 
his home.  Examination showed that the veteran's sleep was 
disturbed, and that the veteran had mild depression and 
anxiety.  The diagnosis was PTSD and a GAF score of 50 was 
assigned.  

A December 2001 mental health clinic screening indicates 
that the veteran reported tobacco use, traumatic experiences 
while in the military, intrusive thoughts, distance from 
other people, and hypervigilance.  He also reported that he 
had a mental health problem and that he had little interest 
or pleasure in doing things, depressed feelings, and sleep 
impairment.  He related that he slept 6 hours per night.  He 
complained of problems with his memory, self-esteem, 
relationships, sexual function, and ability to cope with 
stress.

A January 2002 treatment note shows that the veteran was 
seen for psychology follow-up and that Vietnam was 
discussed.  The psychologist indicated that the veteran had 
"strong feelings" and that his combat wounds "remind[ed] him 
of his traumatic experiences in Vietnam."  The diagnosis was 
chronic, severe PTSD, with a GAF score of 50. 

A February 2002 treatment note indicates that the veteran 
reported that he discontinued use of Zoloft due to sexual 
dysfunction and that his mood had not changed since he 
stopped using it.  He denied feelings of depression or mood 
swings.  He reported that he was busy around his house and 
that he socialized, attending a dance every Saturday night, 
taking walks, and seeing friends.  He denied psychotic 
symptoms, including hallucinations or delusions.  He also 
reported improved sleep and decreased anxiety with his 
medications.  Examination showed that the veteran was 
friendly and conversant, with a mildly constricted affect.  
The diagnosis was PTSD. 

A May 2002 social work note indicates that the veteran was 
alert, oriented, and able to care for himself, as well as 
able to perform activities of daily living.  The veteran 
reported that he lived alone, but described a supportive 
family, including his sisters and his nieces and nephews.  
He also reported that he was unemployed because he was "on 
disability."  A social history states that the veteran had a 
30-year history of smoking and a 25-year history of alcohol 
abuse.  A multi-system examination report indicates that the 
veteran had a somewhat constricted affect.  Another May 2002 
treatment note indicates that the veteran complained of 
difficulty sleeping.  The examining provider noted that the 
veteran's recent appendectomy and the pain appeared to be a 
factor in his poor sleep.  The diagnosis was PTSD.

The veteran was most recently afforded a VA examination in 
connection with his claim in September 2002.  The report 
states that the veteran complained of social isolation, 
including intolerance of social activities or environments.  
He also complained of difficulty sleeping, nightmares 2 or 3 
times per month, flashbacks once a month, intermittent 
hypervigilance, and difficulty concentrating.  He reported 
that he was married and divorced twice, that he last worked 
in 1981 in security, and that he had a 32-year-old son.  He 
also reported that he stopped using alcohol eight years ago 
and denied illegal drug use.  Mental status examination 
showed that the veteran was awake, but appeared sleepy.  He 
was oriented.  His mood was down and his affect was flat.  
There was no evidence of suicidal or homicidal ideation or 
hallucinations or delusions.  His thought processes were 
logical and goal-directed.  His speech was decreased in 
spontaneity, but was normal rate and volume.  Psychomotor 
activity was decreased and he appeared stiff.  His 
appearance was casual and his eye contact was good.  Insight 
and judgment were intact.  The diagnoses were PTSD and 
alcohol abuse in full sustained remission.  His psychosocial 
stressors were considered mild to moderate, and included 
primary support, social isolation, and unemployment.  The 
GAF score was 55.

The veteran's PTSD is currently rated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent disability evaluation is assigned under 
this Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  For 
the next higher 70 percent evaluation to be warranted, there 
must be occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to symptoms such as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that the veteran's 
disability picture is consistent with the currently assigned 
50 percent disability evaluation and that an increased 
disability evaluation is not warranted.  In this regard, the 
Board finds that the veteran's PTSD and symptoms of 
depression, anxiety, and sleep impairment are contemplated 
by the currently assigned 50 percent evaluation.  The 
objective clinical evidence of record does not show that the 
veteran experiences severe social impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, suicidal or homicidal ideation, or an 
inability to function independently.  No objective evidence 
of delusions, hallucinations, or impaired thought processes 
have been demonstrated either.   While the Board 
acknowledges that the veteran's psychologist indicated that 
his PTSD symptoms render the veteran occupationally 
impaired, the Board points out that there is no objective 
evidence that the veteran is unable to function 
independently in an appropriate and effective manner.  In 
addition, the veteran had coherent speech and good 
communication skills, with an unimpaired memory.  Likewise, 
the veteran was well groomed and oriented, with good 
judgment and insight.  Furthermore, although the veteran 
reported impaired social function, he reported various 
activities with friends and relations with his sisters and 
son.  Similarly, the veteran's sleep impairment is well 
controlled by medication.  

Moreover, despite two GAF scores of 40 and 41, the veteran 
consistently had GAF scores between 50 and 65.  According to 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV), GAF scores of 41 to 50 are 
indicative of serious impairment in social, occupational, or 
school functioning, GAF scores of 51 to 60 are indicative of 
moderate difficulty in social and occupational functioning, 
and GAF scores of 61 to 70 are indicative of mild symptoms 
or some difficulty in social or occupational functioning. 
See 38 C.F.R. § 4.130.  The Board finds that the GAF scores 
of 40 and 41 are inconsistent with the veteran's overall 
clinical disability picture.  A GAF score of 41, without 
symptomatology consistent with that required for the next 
higher disability evaluation, is insufficient to warrant an 
increased evaluation.  As such, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent disability evaluation.

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran, at any of the relevant 
time periods, that his PTSD disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board notes that the veteran has not been 
hospitalized for treatment of his PTSD.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or an 
extra-schedular basis. 

II.  Increased disability evaluation for non-Hodgkin's 
lymphoma

A November 1996 VA treatment note shows that the veteran had 
right bacillar scarring.

A December 1996 chest x-ray showed chronic interstitial 
thickening and pleural thickening, with discoid infiltration 
in the left lung base.  The heart, mediastinum, lungs, and 
pleura were otherwise negative.  

The veteran was first afforded a VA examination in 
connection with his claim for an increased evaluation for 
his non-Hodgkin's lymphoma in August 1997.  According to the 
report, the veteran reported a history of a non-Hodgkin's 
lymphoma of the chest, treated with chemotherapy in 1986.  
The veteran had been in remission since then and the most 
recent chest x-ray was negative for evidence of recurrence.  
The veteran complained of difficulty breathing with exertion 
since his chemotherapy, occurring about twice a week, for 
about 5 to 10 minutes at a time.  Examination showed a 
respiratory rate of 16, no enlarged lymph nodes, and that 
the veteran's chest was clear to auscultation bilaterally.  
The veteran had a regular heart rate and rhythm, without 
murmurs, gallops, or rubs.  The assessment was a history of 
non-Hodgkin's lymphoma, treated with chemotherapy, and in 
remission.  

An August 1997 treatment note states that the veteran had no 
complaints.  A history of non-Hodgkin's lymphoma was noted, 
as was a history of hypercholesterolemia, 
hypertriglyceridemia, and hypertension.  The treatment note 
also stated that the veteran was an ex-smoker, which he quit 
earlier in the year, and that the veteran had a past history 
of alcohol abuse, which he quit in 1994.  Examination showed 
that the veteran's lungs were clear to auscultation.

A November 1997 treatment note shows that the veteran was 
seen for follow-up by oncology for his non-Hodgkin's 
lymphoma.  The veteran had no complaints, and denied having 
shortness of breath or cough.  Examination showed that his 
chest was clear to auscultation bilaterally.  The assessment 
was non-Hodgkin's lymphoma in 1986, negative follow-up, 
"doing well." 

A November 1997 chest x-ray showed a "minor abnormality" of 
pleural thickening on the right and a fibronodular density 
of the anterior right first rib, with otherwise clear lung 
fields.

In January 1998, the veteran's chest examination showed that 
his lungs were clear to auscultation bilaterally, without 
crackles or rhonchi.  The veteran denied shortness of breath 
and chest pain.  There was no evidence of respiratory 
distress.  His non-Hodgkin's lymphoma was assessed as being 
stable.  In May 1998, the veteran's respiration rate was 16 
and his lungs were clear to auscultation.

A July 1999 progress note indicates that the veteran's non-
Hodgkin's lymphoma was stable.

A December 1999 progress note indicates that the veteran 
denied chest pain, shortness of breath, orthopnea, 
paroxysmal nocturnal dyspnea, or palpitations.  His lungs 
were clear to auscultation and percussion, without rales or 
rhonchi.  

An April 2000 treatment note shows that the veteran's lungs 
were clear to auscultation and that his respiration rate was 
16.

An October 2000 treatment note indicates that the veteran 
complained of nasal congestion and related past history of 
upper respiratory infection or allergic rhinitis.  
Examination showed a respiratory rate of 16, congested 
nares, and post-pharyngeal drainage.  His lungs were clear 
to auscultation.  The assessment was allergic rhinitis.

The veteran was afforded another VA examination in December 
2000.  The report indicates that the veteran reported a 
history of progressive shortness of breath since his 
chemotherapy treatment for non-Hodgkin's lymphoma of the 
chest area.   A 1990 chest x-ray was negative for a tumor, 
but revealed scattered fibrosis of the lungs.  The veteran 
complained of gradually worsening dyspnea on exertion and a 
daily dry cough.  He also complained of intermittent, daily 
substernal tightness with shortness of breath, lasting up to 
2 hours at a time.  He denied paroxysmal nocturnal dyspnea 
and orthopnea.  He reported that he was unemployed, but 
became short of breath with prolonged talking or any sort of 
activity.  Physical examination showed a respiratory rate of 
18, a normal heart rate and rhythm, and a normal head and 
neck examination.  Examination of the lungs showed moderate 
inspiratory crepitations at both bases and minimal, 
diffusely diminished breath sounds.  There was no audible 
rhonchi or wheezing, respiratory distress, or cardiomegaly.  
The veteran did not use accessory muscles for respiration.  
A chest x-ray showed anterior lower lung pulmonary fibrosis.  
Pulmonary function tests showed FEV-1 predicted of 91 
percent before the bronchodilator and 83 percent after the 
bronchodilator.  FEV-1/FVC predicted was 123 percent before 
the bronchodilator and 117 after the bronchodilator.  
Diffusion capacity predicted was 73 percent.  The diagnoses 
were non-Hodgkin's lymphoma and obstructive lung disease 
secondary to chemotherapy, resulting in interstitial 
pneumonitis and residual fibrosis.

In January 2001, the veteran complained of shortness of 
breath.  Examination of the chest showed sonorous rhonchi at 
the lung bases.  The assessment was a history of non-
Hodgkin's lymphoma, 14 years ago, without evidence of 
disease recurrence.

A February 2001 treatment note indicates that the veteran 
complained of nasal congestion and reported that he was told 
that he might have asthma.  He also reported that he cut 
down on cigarettes and that he had no other complaints.  
Examination showed that the veteran's lungs were essentially 
clear to auscultation bilaterally, without rales, rhonchi, 
or wheezes.  A March 2001 treatment note indicates that the 
veteran complained of shortness of breath from his cancer 
treatment.

An August 2001 treatment note shows that the veteran did not 
have any complaints.  Examination showed a respiration rate 
of 16 and that the veteran's lungs were clear to 
auscultation bilaterally.

A February 2002 treatment note indicates that the veteran 
complained of a cough, rattles in his chest, and wheezing, 
with phlegm in his chest.  He reported that he stopped 
smoking a week earlier.  He denied fever, chest pain, or 
increased shortness of breath.  Examination showed a 
respiration rate of 20.  There was no nasal discharge.  His 
lungs had bilateral rhonchi.  The diagnosis was bronchitis. 

A May 2002 physical examination for admission for an 
appendectomy indicates that the veteran's chest was clear to 
auscultation and that the veteran's lungs were normal to 
inspection and palpation.  A social history states that the 
veteran had a 30-year history of smoking and a 25-year 
history of alcohol abuse.

The veteran was most recently afforded a VA examination in 
September 2002.  The examiner noted that the veteran was 
diagnosed with large cell non-Hodgkin's lymphoma 
approximately 15 years earlier, treated by chemotherapy.  
The veteran reported that his lung collapse during a 
pulmonary biopsy complicated his evaluation and treatment.  
He complained of shortness of breath and frequent breaths 
when he talked.  He also complained that he sometimes woke 
up "in a panic that his cancer ha[d] come back."  He related 
that he had used an inhaler in the past, but did not use one 
at that time.  Examination of the chest showed a well-healed 
scar and clear lung sounds bilaterally.  The examiner noted 
that a chest x-ray from 2000 showed pulmonary fibrosis of 
the left lower lobe.  The diagnosis was non-Hodgkin's 
lymphoma, status-post chemotherapy with some residual 
shortness of breath.

The veteran is currently assigned a 30 percent disability 
evaluation pursuant to 38 C.F.R. § 4.117, Diagnostic Code 
7715.  In accordance with Diagnostic Code 7715, a 100 
percent disability evaluation is assigned where there is 
active disease or where the veteran is in a treatment phase, 
and for six months thereafter.  Following the period of 
active disease or treatment, the appropriate disability 
rating shall be determined on the basis of the veteran's 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.  In 
this case, the veteran's residuals of shortness of breath 
and fibrosis are rated by analogy to 38 C.F.R. § 4.97, for 
respiratory disorders.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(2002).

Diagnostic Codes 6603 and 6604, for pulmonary emphysema 
(6603) and for chronic obstructive pulmonary disease (6604), 
have identical rating criteria.  Under these Codes, a 30 
percent disability evaluation is assigned for forced 
expiratory volume (FEV-1) of 56 to 70 percent predicted, an 
FEV-1/forced vital capacity (FVC) of 56 to 70 percent, or a 
diffusion capacity of carbon monoxide, single breath (DLCO 
sb) of 56 to 65 percent predicted.  For the next higher 
disability evaluation of 60 percent, there must be FEV-1 of 
40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, 
DLCO sb of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Codes 6603 and 6604. 

Under Diagnostic Code 6825, for diffuse interstitial 
fibrosis, a 30 percent disability evaluation is for 
assignment where there is FVC of 65 to 74 percent predicted 
or DLCO sb of 56 to 65 percent predicted.  A 60 percent 
disability evaluation is warranted for FVC of 50 to 64 
percent predicted, DLCO sb of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6825.

Diagnostic Code 6845, for chronic pleural effusion or 
fibrosis, states that a 30 percent disability evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, or DLCO sb of 56 to 65 percent 
predicted.  For a 60 percent disability evaluation, there 
must be FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 
to 55 percent, DLCO sb of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6845.

In reviewing the various rating criteria in relation to the 
veteran's residuals of non-Hodgkin's lymphoma, the Board 
finds that the veteran's symptomatology is most consistent 
with the currently assigned 30 percent disability 
evaluation, and that an increased disability evaluation is 
not warranted.  The objective clinical evidence of record 
clearly demonstrates that the veteran's does not have FEV-1, 
FEV-1/FVC or DLCO sb percentages which warrant an increased 
disability evaluation under any of the aforementioned 
Diagnostic Codes.  The veteran's most recent pulmonary 
function test showed an FEV-1 predicted of 83 percent, FEV-
1/FVC predicted of 117 percent, and DLCO sb of 73 percent.  
Moreover, the veteran's respiratory rate was consistently 
between 16 and 20 and there has been no evidence of disease 
recurrence since the veteran's 1986 chemotherapy treatment.  
The Board acknowledges that chest x-rays showed pulmonary 
fibrosis, chronic interstitial thickening, and pleural 
thickening, but notes that the veteran's current 30 percent 
disability evaluation contemplates any shortness of breath 
or discomfort that the veteran may experience as a result.  
Therefore, the veteran's symptomatology most closely fits 
within the criteria for the currently assigned 30 percent 
disability evaluation.

Further, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his non-Hodgkin's 
lymphoma, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for non-Hodgkin's lymphoma, on either a 
schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.
 
An evaluation in excess of 30 percent for non-Hodgkin's 
lymphoma is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

